Wheeler J.
The only question presented by the record, not disposed of in the decision of the case of Oliver v. Chapman, upon the same record, is whether the evidence was sufficient to warrant the jury in finding, that McAnelly knew of the plaintiff’s claim to the property, when he carried it off and disposed of it. And we are of opinion that it was. There is nothing in the evidence, to take the case of this party out of the operation of the general principle, that where one buys property, or receives it as bailee, with notice of a claim of title by another adverse to his vendor or bailor, he takes and holds subject to the right of the adverse claimant, though the ostensible title may have been in his vendor or bailor. (Lucket v. Townsend, 3 Tex. R. 119; Greneaux v. Wheeler, 6 Tex. R. 515.) The defendant’s knowledge of the plaintiff’s claim made his taking and carrying off the property an act mala fide, and rendered him responsible to the plaintiff for the value of the property, upon the establishment of the plaintiff’s title, whether the suit by which it was established *200was then or thereafter brought. It is immaterial whether the evidence upon which the plaintiff recovered the property of Oliver was weak or strong, as between the plaintiff and this defendant. He had no claim or pretence of right to the property, other than as Oliver’s bailee or agent, and the recovery against the latter is conclusive against him. There is no error in the judgment and it is affirmed.
Judgment affirmed.